___________

                                 No. 96-2003
                                 ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     *
     v.                              *   Appeal from the United States
                                     *   District Court for the District
Richard Quentin LeCompte,            *   of South Dakota.
                                     *
           Appellant.                *


                                 ___________

                   Submitted:    October 24, 1996

                        Filed:   March 17, 1997
                                 ___________

Before MAGILL, ROSS and MURPHY, Circuit Judges.

                                 ___________

ROSS, Circuit Judge.


     Richard LeCompte (appellant) appeals his conviction of two counts of
aggravated assault with a dangerous weapon which occurred within Indian
country, in violation of 18 U.S.C. §§ 1153, 113(a)(3), for which he was
sentenced to 51 months imprisonment.1      After considering   the record,
briefs and arguments of the parties, we affirm the judgment of the district
court.2




     1
      Appellant was also convicted of a lesser-included offense
of striking, beating, or wounding, in violation of 18 U.S.C.
§ 113(a)(4), but he does not contest that conviction in this
appeal.
     2
      The Honorable Charles B. Kornmann, United States District
Judge for the District of South Dakota.
                                      I.


     The record reflects that on the evening of July 10, 1995, a night of
drinking culminated into an argument over money between appellant and the
victim, Danielle Welch.      Appellant and Welch had been at appellant's
brother's residence and other locations until sometime into the early
morning hours of July 11, 1995, when they returned to Welch's trailer house
where the two were currently living.         Welch testified that as she and
appellant were proceeding on the driveway to the trailer house, Welch
realized that some of her money was missing from her wallet and she accused
appellant of taking it without her approval.        She stated that appellant
became angry and reached from the passenger seat and grabbed the keys from
the ignition while the car was still proceeding.     Both appellant and Welch
got out of the car, at which time appellant hit her on the face with his
fist several times, causing her to fall into a ditch alongside the
driveway.    When she was knocked down into the ditch, Welch struck her arm
on a rock on the ground and received a deep laceration that later required
stitches to repair.       While Welch was still in the ditch, appellant
continued hitting and kicking her.         At one point, appellant threatened
Welch by holding a rock as he stood over her, calling her names.        Welch
testified that she believed appellant intended to strike her with the rock.
These actions provided the basis for Count I of the indictment, charging
appellant with assault with a dangerous weapon.


     Also according to Welch's testimony, after assaulting her in the
ditch, appellant ordered her to get into the house.        On the way to the
trailer, appellant again struck Welch in the face, breaking her glasses and
causing them to fly off her face.      Once inside the trailer the beating
continued.   At one point, appellant jerked the phone base for the cordless
phone off the counter.    Welch gave conflicting testimony regarding when the
appellant hit her with the phone base, but the phone base provided the
basis for the charge in




                                     -2-
Count III of the indictment.    The jury ultimately reduced this count to a
striking, beating, and wounding offense.


     Because her arm was bleeding profusely, appellant ordered Welch to
take a shower and Welch complied.   During the shower, appellant entered the
bathroom carrying the receiver of a second phone and struck her on the
head, while challenging her to call her "cop friends."       The use of the
phone receiver provided the basis for the second count alleged in the
indictment, charging appellant with assault with a dangerous weapon.


     After her shower, but before she had a chance to dress, appellant
ordered Welch back into the kitchen, where Welch saw that appellant had
taken out his hunting knife and laid it on the table.   Welch testified that
appellant told her to go ahead and pick it up and use it on him, and that
he could take Welch "out in the trees out back and hog-tie [her] up and gut
[her] like a deer and kill [her] and nobody would know about it."      When
appellant turned his back, Welch took the knife and hid it on a chair under
the table.   The incident relating to the hunting knife was not charged in
the indictment.


     The verbal and physical abuse continued until Welch was finally able
to escape from the trailer.    She ran approximately 1/2 mile to her closest
neighbor where she received help.   Welch's neighbor, Shawn Boehr testified
that in the early morning hours of July 11, 1995, he was awakened by Welch,
who was naked, crying and obviously injured.         Welch told Boehr that
appellant "tried to kill me and he's got a knife."   Boehr took Welch to the
hospital where her laceration was sutured and her other injuries were
treated.


     Police investigation of the scene revealed Welch's shoes in the ditch
where she alleged the first assault occurred, her broken glasses on her
front porch, phones torn off the walls, bloody paper towels in the kitchen,
a knife sheath on the kitchen table, and a




                                     -3-
phone receiver in the bathroom tub.         At trial, appellant admitted through
his counsel that he assaulted Welch, but claimed that his attack was
limited to his fists and shod feet.


     On appeal, appellant claims the district court erred by enhancing his
offense level by two points for aggravated assault resulting in bodily
injury; improperly limiting his cross-examination of Welch regarding
allegations that she was dishonest at her place of employment; allowing
Welch to explain to the jury that appellant intimidated her with a hunting
knife; and denying appellant's motion for judgment of acquittal based on
insufficient evidence.


                                        II.


     Appellant first argues that the court erred in adding two points to
his base offense level, pursuant to U.S.S.G. § 2A2.2(b)(3)(A), which allows
a two-level enhancement when a victim sustains bodily injury.         Application
Note 1(b) of U.S.S.G. 1B1.1 defines "bodily injury" as "any significant
injury; e.g., an injury that is painful and obvious, or is of a type for
which medical attention ordinarily would be sought."         Appellant claims on
appeal that the enhancement was improper because the "bodily injury" Welch
sustained   was   not   caused   by   the   dangerous   weapons   charged   in   the
indictment, but by appellant's fists and feet.


     The presentence investigation report noted that during the course of
the assault, Welch sustained "a large cut on her right forearm, bruises on
her face and chin, a swollen nose, and scraped knees and shins . . .
[b]ruising on [her] shoulder, face, and shin areas . . . , [l]acerations
on [her] forearm were sutured, . . . and a hairline [rib] fracture was not
ruled out."


     Under the relevant conduct provision of the Sentencing Guidelines,
U.S.S.G. § 1B1.3, "[u]nless otherwise specified, the




                                        -4-
base offense level . . . [and] specific offense characteristics . . . shall
be determined on the basis of . . . all acts and omissions committed . . .
that occurred during the commission of the offense of conviction, [or] in
preparation for that offense."
        In United States v. Bassil, 932 F.2d 342, 345-46 (4th Cir. 1991), the
Fourth Circuit concluded that a two-level enhancement was warranted under
§ 2A2.2(b)(3)(A) even though it was uncertain whether the dangerous weapon
used by the defendant caused a specific injury.            The court reasoned that
it was undisputed that the defendant participated in the assault which
caused the bodily injuries, and that he was therefore accountable for this
harm under the Guidelines.      Id. (citing U.S.S.G. § 1B1.3).


        We agree that the Sentencing Guidelines allow the consideration of
§ 1B1.3 relevant conduct in determining specific offense characteristics
under the § 2A2.2(b)(3) enhancement, and includes the whole, nearly
continuous assaultive behavior of the appellant upon the victim.               Welch
received    injuries   that   were   "painful,   obvious    and   required   medical
attention."     The district court was not required to assign the use of a
specific dangerous weapon to a particular resulting injury.           The district
court    did not err in considering the injuries sustained during the
commission of the assault.


                                        III.


        Next, appellant contends the district court improperly barred certain
cross-examination of Welch relating to her former employees' allegations
that she was dishonest and untrustworthy.        The appellant possessed a letter
sent by Welch's employees to corporate management a few months before the
assault, alleging that Welch stole money from the company.           The appellant
contends this evidence was relevant to the issue of Welch's credibility as
a




                                        -5-
witness.     It is undisputed that Welch was never charged nor convicted of
any crime associated with these allegations.


        Federal Rule of Evidence 608(b) gives the court wide discretion to
allow    questioning during cross-examination on specific bad acts not
resulting in the conviction of a felony if those acts concern the witness's
credibility.           However,    in   order    to   avoid    holding      "mini-trials     on
peripherally related or irrelevant matters," Rule 608(b) "forbids the use
of extrinsic evidence to prove that the specific bad acts occurred."
United States v. Martz, 964 F.2d 787, 789 (8th Cir.), cert. denied, 506
U.S. 1038 (1992).


        Here,    the    district    court   determined        that   the    proposed    cross-
examination      was     not   probative    of     untruthfulness      as    there     was   an
insufficient      foundation       other    than      unsubstantiated       accusations      by
employees.      The court allowed appellant's attorney to ask Welch whether she
had ever stolen money from her employer, but refused to allow appellant to
introduce the employees' letter as extrinsic evidence.                 The district court
did not abuse its discretion in limiting the cross-examination of Welch.


                                            IV.


        Appellant next takes issue with the district court's decision to
allow Welch to provide testimony concerning the appellant's hunting knife,
claiming the government had filed no charges relating to the knife and that
this testimony was inadmissible "prior bad acts" evidence under Fed. R.
Evid. 404(b).      According to Welch's testimony, after appellant forced her
to take a shower and return to the kitchen, she observed the appellant's
hunting knife on the kitchen table.              At this point, appellant renewed his
verbal and physical assault.            Welch testified that the appellant berated
her with comments, "go ahead and pick it up, use it against me," and that
"he could take [her] out back and hog-tie [her] up and gut




                                            -6-
[her] like a deer and kill [her] and nobody would know about it."      Welch
further testified that when appellant was not looking she took the knife
off the table and hid it on the seat of the kitchen chair.     This is where
the knife was later discovered by the police.


       We have previously approved admission of prior bad acts evidence
where such evidence "relates to an integral part of the immediate context
of the crime charged."     United States v. Waloke, 962 F.2d 824, 828 (8th
Cir. 1992) (citation omitted).        Evidence of the earlier bad act is
admissible where it is "so blended or connected, with the one on trial as
that   proof of one incidentally involves the other; or explains the
circumstances; or tends logically to prove any element of the crime
charged. . . .       In such a case the evidence of the other act is not
considered extrinsic evidence and Rule 404(b) is not implicated."     United
States v. Bettelyoun, 892 F.2d 744, 746 (8th Cir. 1989) (citation omitted).



       Here, the evidence was admissible to explain Welch's intense fear,
as well as her initial statements to her neighbors regarding the knife, and
to provide insight into what motivated Welch to flee from the house naked
in search of help.    Alternatively, we conclude the testimony was admissible
under Rule 404(b) as evidence relevant to the issue of appellant's intent
to cause bodily harm as required under 18 U.S.C. § 113(a)(3).      The court
did not abuse its discretion in allowing Welch to testify regarding the
knife.


                                      V.


       Finally, appellant argues there was insufficient evidence to sustain
his conviction for assault with a dangerous weapon involving either the
rock or the phone under 18 U.S.C. § 113(a)(3).      To sustain a conviction
under § 113(a)(3), the government is required to prove:   1) that the victim
was assaulted, 2) with the




                                     -7-
use of a dangerous weapon, and 3) with the intent to inflict bodily harm.
An assault is any intentional and voluntary attempt or threat to do injury
to the person of another, when coupled with the apparent present ability
to do so sufficient to put the person against whom the attempt is made in
fear of immediate bodily harm.
     Appellant claims that even if Welch's story regarding the rock was
believed, just standing above her holding onto a rock does not constitute
assault with a dangerous weapon.    Appellant, however, apparently disregards
the allegations that just prior to the incident with the rock, appellant
had physically attacked Welch with his fists and feet and knocked her down
into a ditch where he continued to kick her and threaten her.                    Welch
testified that she was afraid and thought the appellant intended to hit her
with the rock.    The evidence was sufficient to sustain the conviction
regarding the rock.


      Appellant also contends the physical and medical evidence proves no
assault with the phone ever took place.           According to appellant, Welch's
own description of her injuries, the observation of her injuries by
treating medical personnel and various police officials, and photographs
of all her injuries identified to police, revealed a complete absence of
any injury or complaint of injury consistent with the striking with the
phone on the back of her head as she claimed.


     Welch alleged that she was struck in the head with the phone as she
showered and that the phone was then thrown in the bathtub.                       Upon
investigation, the police discovered the phone in the bathtub in conformity
with Welch's story.   Further, 18 U.S.C. § 113(a)(3) requires only that the
government present sufficient evidence that appellant assaulted the victim
with an object capable of inflicting bodily injury, not that the victim
actually   suffered   bodily   injury   as    a   result   of   the   assault.     The
government's evidence was sufficient to sustain the conviction with respect
to the phone.




                                        -8-
                                  VI.


     Based on the foregoing, the judgment of the district court is
affirmed.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -9-